Title: To George Washington from John Craig, 7 December 1781
From: Craig, John
To: Washington, George


                        May it Pleas Your Excellency

                            Fort Pitt 7th Decemr 1781
                        
                        I adressed A Letter to Your Excellency Dated at Philadelphia 15th of April informing Your Excellency of my
                            being Ordered there by General Clarke for Ordnance Stores; after finishing that Business I Returned as
                            Expeditiously as Possible, and arrived at this Post with the Stores 24th of June, in hopes of finding the General Readey
                            to Prosceed with A Formidable Army on his Intended Enterprize, but to My great Mortification, found that his whole Force
                            did not Amount to five Hundreds fifty men, his Boats were not finished, A Considerable Quantity of Flour was Provided,
                            Beef Could not be Purchased with Paper Money, the General almost Dispearing of doing any thing of
                            Importance, but Still Determined to Attempt Something—he Ordered me instead of Seven Peices that were first intended to
                            take only three viz. our Royal Howitzer one Six Pd and one three Pd; with Propper Apperatus and
                            Amunition—on the 29th of July we Embarked, and Proceeded to Wheeling, where we Expected A Considerable Number of the
                            Militia would have joined us, we found only Eighteen Collected there, and the greater Part of those with us Determined to
                            go no further, Suspicious of being Carried too great a Distance from thier Famileys—the General Assured them he would
                            take them no farther than the Miami, and that he would Return with them before the Winter, but notwithstanding all his
                            Adress Several Parties Marched off—after waiting four days for the Westmoreland Militi. (our Numbers Decreasing every
                            hour) we Prosceeded to Middle Island, Soon after our arrival there, the General was informed by Express of Colonel
                            Lochereys arrival at Wheeling, with one Hundred & Eighteen of the Westmoreland Militi., and that he waited there
                            for Provisions Amunition and Boats, the General sent him Back A suply, togather with Instructions to follow us to the
                            Miami; within August 10th left Middle Island and without Halting at Miami Arrived at the Great Falls on the 18th, Our
                            little Army much Reduced Several Boat Crews of Militi. having Deserted—here it was Expected Seven Hundred of the
                            Kentuckey Militi. would have joined us, together with Part of two State Regiments, we were Still disapointed—it appeared
                            that not more than three Hundred & fifty Could be Raised and not Certain of that Number, also not Possible to
                            Assemble them in less time than one Month—the State Troops did not amount to one Hundred & fifty Men Almost
                            Naked—and they together with those we Carried with us one half were Sick—in this Situation were we untill the latter End
                            of Sept.—an expedition therefore Either up the Wabash or Miami became Impracticable—the General, finding that nothing
                            Offensive Could be done this Season Determined to Strengthen A Small irregular Fort Built the Presceeding Sumer at the
                            Falls, and Erect an other at the Mouth of Kentuckey, in Order to Secure the Provisions and Facilate the Opperations of an
                            Other Campaign—the Militi. were Called for this Duty—the Season being thus Advanced, and nothing further to be done in
                            which my Assistance became Necessary, I Applyed to General Clarke for Permission to Return with my Company and Guns to
                            this Place, which he with Reluctance Granted—I was informed it was impossible to March Artillery by
                            Land to Fort Pitt—I was therefore under the Necessity of Rebuilding an Old Boat to Carrey them, (the new Boats being too
                            Small) in which I was Employed till the 12th of Octr—on the 13th I Embarked and in Order to Conceal my Intentions from the
                            Enemy Sett off in the Night—in A few days by fresh Tracks on the Indian Shore I was Convinced the Enemy had Discovered
                            me—it then became Necessary to make as Formidable an appearence as Possible—my Force amounted to Eighty four men
                            (including A Party of Militi. that were Returning Home) on Board Seven Boats in one of which I had a three Pdr Mounted two
                            of my Boats were much incumbered with Sick and two Famileys that were Returning to Monongahala Settlement—I kept as
                            Strong A Party on the Virginia Shore as I Could Spare from working the Boats. I Ordered three Spies one half mile in Front
                            of the Boats one of Which was to keep the Bank of the River one at forty Yards distant the other fifty Yards further
                            moving Parelell and keeping Each other in View; and if Possible Discover any Ambuscade or Party of the Enemy that might be
                            Waiting for me, and in Order to Deceive the Enemy with Respect to My Strength or at least Lead them to believe my Party
                            was the Advance Part of An Army they had Expected up the Miami; I Fiered A Morning and Evning Gun and
                            at Night made as many Fiers as might Induce them to Believe my Force Amounted to five Hundred—this Stratagem had the
                            intended Effect it Prevented Small Partys from Anoying me and also the spies who had first Discovered
                            me, I imagined went up to they  to inform them of an Army Coming up the Miami—I was Confirmed in
                            this by their Tracti not being seen above that River, and on Considering that the Enemy on hearing
                            Cannon Fiered, would Conclude they were intended for their Countrey. Carreying Artillery to Fort Pitt against the Current
                            would appear to them verey improbible—after Passing Miami I moved as Expeditiously and as Silently as
                            Possible, untill I Reached  Sioto after which I was convinced the Enemy had not Pursued me but had
                            waited at some advantagous Place up the Miami—by this time my men were much Fatigued and Short of Provisions having taken
                            on Board only thirty days Flour it at the Falls Depending on the Hunting for Beef, which Brought in an insufficent Suply the near aproach of Winter Prevented my killing for that Purpose, but Continued my March
                            with unremiting Deligence, and Arrived at this Post (with the Loss of three men Drowned & one
                            Killed by Accident) on the 28th of November my Men almost Fatigued to Death having Rowed 705 Miles
                            against A Rappid Current—I Beg Your Excellencys Pardon for this Trespass of Your Patience—and Permit
                            me to Subscribe myself Your Excellencys Devoted Obedt Servt
                        
                            J. Craig

                        
                    